Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       DETAILED ACTION                      
Response to Amendment

2. 	Applicant’s “Amendment and Request for Reconsideration” filed on 01.04.2021 has been considered.

3.	Applicant’s response by virtue of amendment to claim 13 did not overcome the Examiner's rejection under 35 USC §101. 

4. 	Claims 1-12, 19-20 have been previously canceled, and claim 13 has been amended. Therefore, claims 13-18 remain pending in this application.
Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 13 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: rebooting a peripheral in response to a host instruction upon connection of the device to the host; 

Limitation 2: providing an encrypted fingerprint to the host for authentication by the host; 

Limitation 3: exchanging configuration information with the host; establishing a secure communication session between the peripheral and the host; 

Limitation 4: passing a first message to the host for processing on the host during the secure communication session;
Limitation 5: processing a second message received from the host on the peripheral during the secure communication session.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Rebooting a peripheral in response to a host instruction upon connection of the device to the host; providing an encrypted fingerprint to the host for authentication by the host; exchanging configuration information with the host; establishing a secure communication session between the peripheral and the host; passing a first message to the host for processing on the host during the secure communication session; processing a second message received from the host on the peripheral during the secure communication session (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Rebooting a peripheral in response to a host instruction upon connection of the device to the host; providing an encrypted fingerprint to the host for authentication by the host; exchanging configuration information with the host; establishing a secure communication session between the peripheral and the host; passing a first message to the host for processing on the host during the secure communication session; processing a second message received from the host on the peripheral during the secure communication session, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claim 13, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computing device for peripheral communication control) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the computing device) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology. The additional elements do not:

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claim 13, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “rebooting, providing, exchanging, establishing, passing, processing”, and etc. per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 14-18 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).


Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,650,367. Although the claims at issue are not identical, they are not the clams are directed to the same invention.
Response to Arguments

9.	Applicant’s arguments filed on 01.04.2021 have been fully considered but they are not persuasive.

In regards to the 35 U.S.C. § 101 rejection, Applicants argue in substance that the claims, as currently amended, are “directed to device communications having nothing whatsoever to do with any known human activity or mental process, neither a mental process nor a human activity can connect two devices in a communication session through message passing, and the claims have absolutely nothing to do with any known economic process”. However, the Examiner respectfully disagrees. 

The Examiner recognizes that a claimed invention is not necessarily rendered ineligible simply because it involves an abstract concept. Consequently, the examiner further analyzes the claims to determine if the abstract idea above has been applied in an eligible manner, using claim 13 as the representative claim, and analyzing the elements of claim 1 individually (e.g. rebooting a peripheral in response to a host instruction upon connection of the device to the host; providing an encrypted fingerprint to the host for authentication by the host; exchanging configuration information with the host; establishing a secure communication session between the peripheral and the host; passing a first message to the host for processing on the host during the secure communication session; processing a second message received from the host on the peripheral during the secure communication session), the Examiner contends that the claimed elements do describe an abstract concept, or a concept similar to those found by the courts to be abstract (i.e., an idea of itself and/or certain method of organizing human activity). 

The Examiner contends that the above claimed elements are conventional steps that are being executed in a conventional way at a high level of generality using a computer system. There are no improvements to the technical field or the technology, nor are there improvements to the computer system itself. Consequently the claim is not patent eligible. 

The ground of rejection does provide sufficient showing of both the "abstract idea" and the "significantly more" analysis. “The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. Accordingly, courts do not rely on evidence that a claimed July 2015 Update: Subject Matter Eligibility, 6, http://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf. As clearly articulated by the foregoing, “factual evidence” is not a requirement for prima facie case of 35 USC §101 rejection, and was not “mandated” by the courts in identifying abstract idea in claims. 

	Rather, the Guidance does indicate that “the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception.” This burden has been fully and sufficiently satisfied by the ground of rejection, via (i) specifically quoting the actual limitations recited in the claims and identifying corresponding categories of abstract idea based on these actual limitations, and (ii) specifically identifying claimed generic computer functions that have already been deemed to be routine, conventional, and well-understood generic computer functions by the courts. 

‐known.” See July 2015 Update: Subject Matter Eligibility, 4, http://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf. For identifying certain methods of organizing human activities, there is no requirement for the activities to be “prevalent” or around for a “long period of time.” See Id. Therefore, Applicant’s allegations about deficiencies regarding "fundamental" or "long period of time" are irrelevant to the binding legal standards which are to be used by the Office for subject matter eligibility.

	This being the case, the claims as currently recited do not overcome the rejections above. Therefore, Applicant’s arguments having been found unpersuasive, the rejection has not been withdrawn.
Allowable Subject Matter


10.	The cited claims 13-18 will not be considered for allowance until they have been amended to overcome the 35 U.S.C. § 101 rejection of claims 13-18 above, and also a timely filed terminal disclaimer in compliance with 37 
Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687



























/GA/Primary Examiner, Art Unit 3627